Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Glimcher Realty Trust Columbus, Ohio We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated February 25, 2014, relating to the consolidated financial statements, the effectiveness of Glimcher Realty Trust’s internal control over financial reporting, and the schedule of Glimcher Realty Trust appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP Chicago, Illinois July 25, 2014
